JUDGMENT

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-14-00904-CV

 GRAMERCY ADVISOR LLC, GRAMERCY ASSET MANAGEMENT LLC,
GRAMERCY LOCAL MARKETS RECOVERY FUND LLC AND GRAMERCY
            FINANCIAL SERVICES LLC, Appellants

                                            V.

 R. K. LOWERY, JR. L-FALLING CREEK LLC, RUSSELL A. CHABAUD, R-
 RAC WIMBLEDON, LLC, JOHN P. MOFFITT, J-JASON LLC, RUSSELL A.
        CHABAUD, TRUSTEE OF THE RUSSELL G. CHABAUD 1999
   INVESTMENT TRUST, R- RUSSELL WIMBLEDON, LLC, RUSSELL A.
 CHABAUD, TRUSTEE OF THE ASHLEY CHABAUD 1999 INVESTMENT
     TRUST, R-ASHLEY WIMBLEDON, LLC, RUSSELL A. CHABAUD,
  TRUSTEE OF THE AUDREY CHABAUD 1999 INVESTMENT TRUST, R-
AUDREY WIMBLEDON, LLC, LMC RECOVERY FUND, LLC, UNION GAS
FUNDING I, L.P., RANA HOLDINGS, LLC, WESTY I LLC, AND MOGI, LLC,
                                        Appellees

    Appeal from the 80th District Court of Harris County. (Tr. Ct. No. 2008-74262).

       This case is an appeal from the appealable interlocutory order signed by the trial
court on October 17, 2014. After submitting the case on the appellate record and the
arguments properly raised by the parties, the Court holds that the trial court’s order
contains no reversible error. Accordingly, the Court affirms the trial court’s order.
       The Court orders that the appellants, Gramercy Advisor LLC, Gramercy Asset
Management LLC, Gramercy Local Markets Recovery Fund LLC and Gramercy
Financial Services LLC, jointly and severally, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered June 30, 2015.

Panel consists of Chief Justice Radack and Justices Higley and Massengale. Opinion
delivered by Chief Justice Radack.